Citation Nr: 0625938	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-07 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to special monthly pension as a surviving 
spouse.

2.  Entitlement to accrued benefits.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
September 1943.  He died on June [redacted], 1984; the appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June and September 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

The Board notes that, in its December 2004 Statement of the 
Case (SOC), the Wichita, Kansas RO addressed the denial of 
entitlement to accrued benefits, and cited to an August 1984 
denial of the veteran's claim of service connection for a 
psychiatric disability by the Board.  When a veteran dies 
during the course of the appeal of a denied claim, his appeal 
on the merits becomes moot and must be dismissed for lack of 
jurisdiction.  See United States v. Munsingwear, Inc., 340 
U.S. 36, 39 (1950) (established practice in dealing with a 
case that has become moot while pending an appellate decision 
on the merits is to reverse or vacate the judgment below and 
remand with a direction to dismiss).  The United States 
Supreme Court in Munsingwear explained the purpose for 
vacating a judgment when a case has become moot:  "[I]t is 
commonly utilized in precisely this situation to prevent a 
judgment, unreviewable because of mootness, from spawning any 
legal consequences."  Munsingwear, 340 U.S. at 41.  

Because the veteran's appeal was not dismissed by the Board 
in 1984, it is apparent that at the time of the Board's 
August 1984 decision it was unaware that the veteran had died 
in late June 1984.  Because the veteran's appeal was not 
dismissed, by separate action, the Board's August 1984 
decision is being vacated.  Such action ensures that the 
August 1984 Board decision and the underlying RO decision(s) 
will have no preclusive effect in the adjudication of any 
accrued-benefits claim derived from the veteran's 
entitlements.  It also nullifies the previous merits 
adjudication by the RO because that decision was subsumed in 
the Board decision.  See Yoma v. Brown, 8 Vet. App. 298 
(1995) (relying on Robinette v. Brown, 8 Vet. App. 69, 80 
(1995)); see also Hudgins v. Brown, 8 Vet. App. 365, 368 
(1995).

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

(Consideration of the appellant's claim of entitlement to 
accrued benefits and the claim to reopen service connection 
for the cause of the veteran's death is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The appellant is able to attend to her routine daily needs 
without the assistance of another person; she is not 
housebound.


CONCLUSION OF LAW

The criteria for award of special monthly pension based on 
the need for aid and attendance or because the appellant is 
housebound have not been met.  38 U.S.C.A. § 1502 (West 
2002); 38 C.F.R. § 3.351 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation (SMC) is payable to a surviving 
spouse by reason of need for aid and attendance, or if not in 
need of aid and attendance, by reason of being housebound.  
38 C.F.R. § 3.351(a)(5).  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  Award of aid and attendance requires that 
the appellant be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or be a patient in a nursing home because of mental or 
physical incapacity; or generally be unable to care for 
oneself in everyday activities such as dressing or undressing 
and maintaining ordinary personal hygiene and presentation.  
38 C.F.R. §§ 3.351(b), 3.352(a).  

Being housebound means being permanently housebound by reason 
of disability, and requires being confined to home (or, if 
institutionalized, confined to ward or clinical areas) or the 
immediate premises by reason of disability(ies) which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 C.F.R. § 3.351(e).  

Here, the appellant has submitted evidence in support of her 
claim for aid and attendance, but that evidence does not 
support award of the claimed benefit.  Treatment records from 
her private physician, D.McQ. M.D., for the period January 
1999 through July 2002, give no indication that the appellant 
meets the criteria for award of aid and attendance or 
housebound benefits as defined above.  A form entitled 
Functional Addendum, from the Wesley Rehabilitation Hospital, 
dated in July 2002, showed the appellant was capable of 
conducting all activities of daily living, including eating, 
grooming, bathing, dressing, toileting, meal preparation, and 
housekeeping, without even minimal assistance such as set up 
and/or supervision.  38 C.F.R. § 3.352(a).

An August 2003 medical statement from C.K., M.D., another of 
the appellant's private physicians, indicated that the 
appellant had trouble walking any distance because of pain 
and some stiffness in her right knee, and could not usually 
ascend and descend stairs.  Otherwise, Dr. K. affirmatively 
indicated that the appellant could dress and feed herself, 
use the lavatory without assistance, was ambulant and 
mentally competent, and was not incontinent.  In short, the 
evidence of record does not support award of special monthly 
pension based on either required aid and attendance or for 
being housebound.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
July 2003.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which [she was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that the 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the VCAA 
notification to the appellant apprised her of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the appellant, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the appellant's behalf.  The RO specifically 
requested that the appellant provide any evidence or 
information she had pertaining to her claim.  The RO also 
provided a SOC reporting the results of its review, and the 
text of the relevant portions of the VA regulations.  

Additionally, while the VCAA notification to the appellant 
did not include the criteria for assignment of disability 
ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), these 
issues are not now before the Board.  Consequently, a remand 
is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Regarding VA's duty to assist, the RO obtained VA and private 
medical records, and received and associated with the record 
evidence submitted by the appellant in furtherance of her 
claim.  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to special monthly pension as a surviving spouse 
is denied.


REMAND

The appellant's claim for service connection for the cause of 
the veteran's death (COD) was denied in a Board decision 
dated in July 1990.  The Board notes that the appellant's May 
2003 claim specified that she was seeking "widows pension 
w[ith] A+A [aid and attendance]."  No mention was made 
regarding reopening her previously denied claim for COD.  
Nevertheless, in correspondence dated in June 2005, the 
appellant's attorney contended that, in its 2003 rating 
decisions, the RO erred by not adjudicating a claim for COD.  
The attorney also stated that the appellant waived RO 
consideration of all evidence and argument regarding a claim 
for COD, requested that attached argument and articles from 
various sources be construed as new and material evidence in 
support of reopening the previously denied claim of service 
connection for COD, and requested that the Board adjudicate a 
COD claim without the RO having adjudicated the claim in the 
first instance.  

The Board is an appellate body, and does not adjudicate 
claims in the first instance.  Nevertheless, the Board notes 
that, while the RO's September 2003 rating decision did not 
specifically address the issue of COD, in its September 15, 
2003, notice letter to the appellant, the RO noted that it 
had denied dependency and indemnity compensation (DIC) 
because there was no evidence to show that the veteran's 
death was related to military service.  In her February 2004 
notice of disagreement, the appellant specifically presented 
arguments related to the COD claim, indicating that she was 
disagreeing with the DIC denial based on service connection 
for the cause of the veteran's death.  Thereafter, the RO 
prepared a statement of the case that discussed the merits of 
a COD claim (whether acute heat reactions contributed to the 
veteran's death).  This was done in the context of addressing 
the accrued benefits claim.  In her substantive appeal, the 
appellant indicated that she desired to appeal all issues.  
Consequently, given the manner in which this issue was 
handled by the RO, and because there was a previous denial by 
the Board in 1990, consideration must now be given to whether 
new and material evidence has been presented since the 1990 
denial.  This has not yet been done by the RO, so this issue 
will be remanded for that purpose.

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death ("accrued benefits"), and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will, upon the death of such person, be paid 
to a qualifying survivor.  38 C.F.R. § 3.1000(a) (2003).  
(The Board notes that the two-year limitation was deleted by 
the Veterans Benefits Act of 2003, but only with respect to 
deaths occurring on or after the December 16, 2003, date of 
enactment of the law.  Pub. L. 108-183, 117 Stat. 2556 
(2003)). 

In a notice of disagreement (NOD) received in February 2004, 
the appellant used the term "accrued benefit" in describing 
what she was in disagreement with.  Accordingly, the RO, in a 
SOC issued in December 2004, considered the additional issue 
of entitlement to accrued benefits, as well as the claim for 
special monthly compensation.  In denying accrued benefits, 
the RO noted in it's December 2004 SOC that it had been 
determined that the issue of accrued benefits was considered 
when the appellant's original application for benefits was 
received in 1984.  While it may be that such a determination 
was made at the time, the Board can find nothing in the 
record documenting notice of such a determination.  As a 
consequence, because the appellant apparently was never 
notified of any denial of a claim for accrued benefits, the 
Board finds that the appellant's claim for accrued benefits 
has effectively remained open since receipt of her claim in 
October 1984.  The Board will therefore remand the issue of 
accrued benefits.  On remand, the RO must take into account 
the claim of service connection for an acquired psychiatric 
disability that was pending at the time of the veteran's 
death.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
appellant and her representative to 
determine if they have any other 
evidence to support the claim to 
reopen entitlement to service 
connection for the cause of the 
veteran's death and the claim of 
entitlement to accrued benefits.  
The correspondence must include 
appropriate notifications required 
by the Veterans Claims Assistance 
Act of 2000, including, 
specifically, notification of the 
requirement that new and material 
evidence be received in order to re-
open a previously denied claim (in 
this case, the 1990 decision by the 
Board).

2.  After the above-requested 
development is accomplished, the RO 
should then adjudicate the 
appellant's claim to reopen 
entitlement to service connection 
for the cause of the veteran's 
death, taking into account the fact 
that this claim was previously 
denied by the Board in a July 1990 
decision.  

3.  The RO should also adjudicate 
the appellant's claim of entitlement 
to accrued benefits, taking into 
account the veteran's claim for an 
acquired psychiatric disability that 
was pending at the time of his 
death.  (As noted above, the Board's 
1984 denial has been vacated for 
lack of jurisdiction.)

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
appellant and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include reference 
to the laws and regulations 
regarding claims to reopen and 
entitlement to service connection 
for the cause of a veteran's death.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


